QUESTION: What are the definitions of "convention" and "conference" as contemplated by s. 112.061(6)(a), F. S., with respect to meetings of the State Board of Accountancy?
SUMMARY: Regular meetings of the State Board of Accountancy are not "conventions" or "conferences" within the meaning of s.112.061, F. S. Such meetings are not made "conventions" or "conferences" by the fact that an "outside" person or group may appear before the board to discuss, or make presentations to the board of, matters within the statutory functions of the board. "Each member [of the State Board of Accountancy] shall receive $10 per day, or any part of a day, while attending official board meetings and shall receive per diem and mileage as provided in s.112.061." Section 473.21, F. S. The board is required by s. 473.07, F. S., to meet at least twice a year to act upon applications to take the examination provided in s. 473.08, F. S. Other meetings may be called in accordance with the rules adopted by the board. All travelers when traveling to a convention or conference which serves a direct and lawful public purpose with relation to the public agency served by the person attending such meeting shall receive for subsistence up to $25 per diem or up to the amounts permitted in s. 112.061(6)(d), F. S., for meals, plus actual expenses for lodging at a single occupancy rate to be substantiated by paid bills. Section 112.061(6)(a), F. S. Pursuant to s. 112.061(6), (10), and (12), F. S., the Department of Banking and Finance has defined "convention" and "conference" and provided examples to aid in the construction of the terms. Rule 3A- 1.06, Florida Administrative Code provides: 1. "CONVENTION" DEFINED. A Convention is the assembly [sic] a group of persons representing persons and groups, coming together for the accomplishment of a purpose of interest to a large group or groups. 2. "CONFERENCE" DEFINED. A conference is coming together of persons with a common interest or interests for the purpose of deliberation, interchange of views, or disputes; and for discussion of their common problems and interests. The term also includes similar meetings such as seminars and workshops which are large formal group meetings that are programmed and supervised to accomplish intensive research, study, discussion and work in some specific field or on a governmental problem or problems. 3. CONSTRUCTION. Where the head of a state agency, office, division, bureau or department calls together state officers, employees, and authorized persons of his agency, office, division, bureau or department for the discussion and study of their common problems or interests, such a gathering or meeting will not be deemed to be either a convention or conference; and the same would be true of a gathering of such persons of a district or area office of such agency, office, division, bureau, or department. Also, where the head of such state agencies or departments calls together his own departmental state officers, employees and authorized persons from various sections of the state for interoffice discussion and consideration, such a gathering will not [sic] deemed to be either a convention or a conference. However, when the head of a state agency, division or department calls together state officers, employees and authorized persons from other departments, offices, divisions, or agencies for the purpose of discussing common governmental problems, for the purpose of discussing the implementation of legislation or rules and regulations, or for the purpose of discussing uniform procedures to be established for the operation of other departments, agencies, offices, or divisions of the state, such a gathering will be considered to be a conference within the meaning of Section 112.061(6), F. S. (Emphasis supplied.) This rule was adopted from AGO 063-95. Therein this office concluded: What we believe the legislature had in mind were those more formal or important meetings of public officers or employees where they come together in their official associations or hold group meetings of an exceptional nature and official programs, panel discussions and group clinics are involved. We think that the legislature did not draw too great a distinction between its use of the words "convention" or "conference" but that its use of these terms was practically synonymous or interchangeable. As gleaned by the italicized portion of Rule 3A-1.06, F.A.C., above, the general meetings of the State Board of Accountancy, which I understand are held once a month at different locations around the state, would not be considered conferences or conventions. Your question, as I understand it, is whether a regular meeting of the State Board of Accountancy becomes a conference or a convention within the purview of s. 112.061, F. S., when "other persons or groups are scheduled for discussion, deliberation and/or appearance." The agendas of the board disclose that almost every meeting has some type of appearance from "outside" persons or groups. However, such appearances would not ordinarily convert a regular meeting into a conference or convention within the purview of Rule 3A-1.06, supra. Meetings with appearances by persons or groups which relate to the internal functioning of the board, such as the consideration of examination applications, petitions for declaratory statements, admissions into the profession, suspensions, revocations and reinstatements, and complaints would not be a "convention or conference which serves a direct and lawful public purpose with relation to the [administrative board] served by the person attending such meeting" for which reimbursement for travel expenses may be made under s. 112.061(6)(a). Cf. AGO 073-188. Consideration must now be given to those meetings which include appearances of "outside" persons or groups which do not relate to the internal functioning of the board. Such appearances may include those to discuss educational requirements and proposed legislation. The agendas of the State Board of Accountancy which include such appearances disclose that such were not the primary purpose for the meetings but were merely incidental to the scheduled meetings of the board and were business matters routinely before the board at such meetings for its consideration. In any event, the members of the board would not be entitled to any per diem or travel expenses for the travel to a convention or conference, as the board members traveled to an official board meeting rather than a conference or convention in which the board members were participating in such capacity as members of a larger group of individuals with a common interest assembled for the purpose of attaining or implementing common goals. It should be noted parenthetically that the compensation provided for the members of the board under s. 473.21, F. S., is only "while attending official board meetings" and not when attending a convention or conference.